April 18, 1905. The opinion of the Court was delivered by
The plaintiff brought this action against defendant company for an alleged unlawful and wilful ejection from its passenger train at Pee Dee, S.C. on the 26th day of September, 1903, which resulted in a verdict and judgment in favor of plaintiff for $875. The defendant appeals on two grounds: One complaining of the instruction to the jury, and the other of the refusal to grant a new trial.
Appellant complains of the following charge to the jury: "I charge you further, as a matter of law, if you go down *Page 446 
to one of these railroad offices and buy a ticket and pay full fare for it and there is no time limit — the time you are to use that ticket is not limited; you may buy a straight ticket, pay full fare, with no time limit to it, you have the right to put that ticket in your pocket and use it whenever you see proper; but if you buy the ticket and board the train, you must take continuous passage, you cannot stop over on the ticket between two different points unless the ticket gives you that privilege. If you buy a straight ticket to a place, you need not use it immediately; but if you do commence to use it then, you must go on through; otherwise, if you drop off, you will have to pay again." It was alleged that this charge was erroneous. "(a) That in so far as it refers to making a continuous trip when starting, it was not relevant to any issue in the case, nor premised on any fact in the case, but it was misleading and calculated to prejudice the jury. (b) That where there is necessary changing of cars and conductors, the same ticket being used, the law does not require a continuous journey unless it is so stipulated on the ticket."
This exception cannot be sustained. If, as stated under specification (a), the charge was not relevant to any issue in the case nor premised on any fact in the case, it does not constitute reversible error, unless appellant could show wherein it was prejudiced thereby, and no such showing has been made. With reference to specification (b), it is sufficient in addition to say that appellant made no request that the Court modify its general statement of the law in the particular mentioned.
With reference to the refusal of the motion for a new trial, it is excepted: (1) that there was no evidence of actual damages beyond fifty cents; (2) that there was no evidence of a wilful tort such as to justify punitive damages for any sum. Punitive damages may be awarded for any intentional ejection of a person from a passenger train, no matter how slight the force used, if such ejection is unlawful. Such an act is not characterized by *Page 447 
inadvertence or negligence, but is a wilful invasion of a personal right.
The evidence on behalf of plaintiff was to the effect that he was a lawyer residing at Greenwood, S.C. and had business to transact at Latta, S.C.; that having reached Columbia, S.C. on his way, he there, on September 26th, 1903, purchased a straight ticket from Columbia, S.C. to Latta, S.C., paying full fare therefor; that the ticket had no conditions or limitations on it; that when the ticket was purchased, the ticket agent at Columbia, S.C. informed him that Latta was on the main line and that he would reach Latta that afternoon or evening; that plaintiff boarded defendant's train and went to Sumter, after changing cars there under instructions, went to Florence; at Florence plaintiff took a train which he was informed by one wearing a uniform and carrying a lantern, whom he took to be a servant of the defendant company, was the train for Latta, but which was in fact a through limited train that did not stop at Latta, but defendant was not aware of this and boarded the train, supposing it would stop at Latta. This train was the next and only train due to pass Latta that night. According to the company's regulation, this train did not stop to take on or let off passengers after leaving Florence until reaching Dillon, the next stop. Latta is an intermediate station, seven miles from Dillon and eleven miles from Pee Dee, another intermediate point thirteen miles from Florence, where the fast train slacks up for registering slips. When the conductor, after leaving Florence, came along for tickets or fare, the plaintiff presented his ticket for Latta, and was then informed that the train would not stop at Latta, but that plaintiff would be carried to Dillon upon payment of nineteen cents in addition to his ticket to Latta, otherwise he would have to be ejected. Plaintiff refused to make further payment and refused voluntarily to leave the train, and demanded to be put off at Latta. Thereupon he was ejected from the train at Pee Dee, with only such slight force as plaintiff's slight resistance rendered sufficient. After ejection from the train, plaintiff immediately *Page 448 
tendered fare to Dillon and was again received on board and carried to Dillon. The next morning, plaintiff took a local train to Latta in time to fill his business appointment. The actual damages by way of additional expenses did not exceed fifty cents. This afforded some evidence to be submitted to the jury on the question whether plaintiff's rights were wilfully violated. The real issue in the case was whether plaintiff's ejection was unlawful, for, if unlawful, there was sufficient evidence of wilfulness to warrant punitive damages. This issue depended upon the contested question of fact whether the defendant's agent at Columbia, S.C. sold plaintiff a ticket from Columbia, S.C. under representation that plaintiff would be transported to Latta that night, and whether another agent of defendant at Florence informed plaintiff that the train he took was the train for Latta. This was submitted to the jury under instructions to which no exception has been taken. If plaintiff boarded defendant's train at Florence under these circumstances, and we must so assume from the verdict that he did, and it being undisputed that there was no other train to carry plaintiff to Latta that day, we are of the opinion that he was rightfully on board that train as a passenger for Latta and his ejection before reaching his destination was unlawful, as the rule of the company not to stop that particular train at Latta, whether reasonable or not, must be held subordinate to the right of the passenger on board under a contract made under circumstances implying that it would stop there. It was, therefore, no error of law to refuse a new trial on the ground that there was no evidence that the ejection was wilful or wanton so as to justify punitive damages.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE POPE and MR. JUSTICE GARY concur.